Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 1 of 15 PageID #: 2632




                Exhibit B
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 2 of 15 PageID #: 2633

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK




          UNITED STATES OF AMERICA      *                     Case No. 20-CR-68(BMC)
                                        *
                                        *                     Brooklyn, New York
                                        *                     March 12, 2020
               v.                       *
                                        *
          RASEDUR RAIHAN,               *
                                        *
                          Defendant.    *
                                        *
          * * * * * * * * * * * * * * * *

           TRANSCRIPT OF CRIMINAL CAUSE FOR TELEPHONE STATUS CONFERENCE
                       BEFORE THE HONORABLE JAMES ORENSTEIN
                          UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Government:                        MICHAEL BUSHWACK, ESQ.
                                                     Asst. United States Attorney
                                                     United States Attorney’s Office
                                                     271 Cadman Plaza
                                                     Brooklyn, NY 11201


          For the Defendant:                         LETICIA MARIA OLIVERA, ESQ.
                                                     Federal Defenders of New York,
                                                       Inc.
                                                     One Pierrepont Plaza, 16th fl.
                                                     Brooklyn, NY 11201




          Proceedings recorded by electronic sound recording,
          transcript produced by transcription service.


                         Fiore Reporting and Transcription Service, Inc.
                                4 Research Drive, Suite 402
                          Shelton, Connecticut 06484 (203)929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 3 of 15 PageID #: 2634

                                                                                   2

 1              (Proceedings commenced at 1:59 p.m.)

 2                     THE CLERK:     Criminal cause for status conference on

 3        docket no. 20-CR-068, United States of America versus Rasedur

 4        Raihan.

 5                     Counsel, please state your name for the record.

 6                     MR. BUSHWACK:      Michael Bushwack for the United

 7        States.    Good afternoon, everyone.

 8                     THE COURT:     Good afternoon.

 9                     MS. OLIVERA:     Leticia Olivera on behalf of Mr.

10        Raihan.    Good afternoon.

11                     THE COURT:     Good afternoon.

12                     MS. OLIVERA:     Mr. Raihan, just to confirm, you're

13        on the line?

14                     THE COURT:     Good afternoon, Mr. Raihan.     It's Judge

15        Orenstein.

16                     THE DEFENDANT:     Good afternoon.

17                     THE COURT:     All right.   Anyone else on the line?

18                     (No response.)

19                     All right, folks.     And I just before getting on the

20        phone received a report alleging the violation of the order

21        of conditions of release.        It's dated today.     Have you all

22        had a chance to see it?

23                     MR. BUSHWACK:      So as we're speaking, Your Honor,

24        it just came through on my email.         However, I did earlier

25        today speak with the Pretrial Services officer, Robert Long,


                    Fiore Transcription Service, Inc.     203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 4 of 15 PageID #: 2635

                                                                                    3

 1        who also indicated to me that he spoke with Ms. Oliveri

 2        earlier today.

 3                     THE COURT:     Ms. Oliveri, you're aware of the

 4        substance of the report?

 5                     MR. BUSHWACK:     I'm sorry, Your Honor.     Could you

 6        say that again?

 7                     THE COURT:     I just asked if you're aware of the

 8        substance of the report.

 9                     MS. OLIVERA:     I am.

10                     THE COURT:      Well, we'll circle back to the bail

11        issue.     First of all, I saw, Mr. Bushwack, the government

12        just in the last day or so provided some discovery.             Is that

13        correct?

14                     MR. BUSHWACK:      That's correct.

15                     THE COURT:     Okay.     Is there anything either of you

16        wanted to raise in terms of housekeeping, either plans for

17        further discovery or motion practice?

18                     MR. BUSHWACK:      Not in terms of the government,

19        Your Honor.     We have produced substantial discovery and hand

20        delivered it to counsel earlier today.           My apologies for

21        incorrectly filing it on the electronic docket.

22                     But in terms of the discovery, the vast majority,

23        if not all, has been produced to date.

24                     THE COURT:     Okay.     And Mr. Bushwack, I just didn't

25        want an open motion on the docket.           I don't otherwise care


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 5 of 15 PageID #: 2636

                                                                                   4

 1        how you style it.

 2                    Ms. Olivera, are you anticipating any motions?

 3                    MS. OLIVERA:     Your Honor, as is our standard

 4        practice, we'll review the government's initial discovery

 5        production and then file a Rule 16 discovery letter.            And

 6        then, you know, we'll confer with the government to see if we

 7        should anticipate any additional discovery in response to

 8        that request.

 9                    THE COURT:     Okay.   All right.    Are you engaged in

10        plea negotiations?

11                    MR. BUSHWACK:      We have had some preliminary

12        conversations.     And as it relates to discovery, I mean,

13        obviously, I'm open to discuss anything with counsel.            If

14        there's anything outstanding specific that you're looking

15        for, I'd be more than happy to address any of those issues,

16        if it's not already contained in that discovery.

17                    But in terms of plea negotiations, we did have

18        preliminary plea discussions and negotiations.           I imagine

19        those will probably continue after review of the discovery,

20        but I certainly don't want to speak for counsel.

21                    MS. OLIVERA:     That's correct, Your Honor.

22                    We have discussed -- we have had preliminary

23        discussions about how to resolve this case.          But until we get

24        the discovery we can't really start considering the guideline

25        range or anything that we would have to -- or the sorts of


                   Fiore Transcription Service, Inc.      203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 6 of 15 PageID #: 2637

                                                                                   5

 1        things we would have to advise Mr. Raihan on before we can

 2        meaningfully move forward with predisposition or motion

 3        practice in preparation for trial.

 4                    So I anticipate that after reviewing the discovery

 5        we'll be in a better position to start moving forward.

 6                    THE COURT:     Okay.    Well, I will set this down for

 7        another conference.      I'd like to make it 30 days but my

 8        schedule precludes that.

 9                    Let's plan on another conference at -- on Tuesday,

10        April 21st at 11:00 a.m.

11                    MR. BUSHWACK:      That is acceptable to the

12        government.    Thank you, Judge.

13                    THE COURT:     Does that work for you?

14                    MS. OLIVERA:     That works for us also.

15                    THE COURT:      Okay.    And at that conference I'll

16        expect either to set a motion or send the case back to Judge

17        Cogan for trial proceedings.

18                    Now what are the parties' positions with respect to

19        the alleged violation of conditions of release?

20                    MR. BUSHWACK:      If Your Honor wouldn't mind, I'd

21        like to, I guess, place on the record the substance of my

22        conversation with Pretrial Services, Mr. Long, earlier today.

23                    And there is a decent amount of background as it

24        relates to that.

25                    So on February 12th of this year we had a bail


                   Fiore Transcription Service, Inc.      203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 7 of 15 PageID #: 2638

                                                                                   6

 1        revocation hearing before Judge Bloom and that was predicated

 2        upon the defendants having failed 14 of 15 drug tests and

 3        also having 11 missed treatment sessions.          That was all

 4        placed on the record and discussed with the court.

 5                    As a result of that conference, the judge had

 6        ordered the defendant to home detention with an ankle

 7        bracelet and electronic monitoring and also had ordered that

 8        as soon as a bed became available, the defendant was to then

 9        go to an inpatient facility.

10                    My understanding from Mr. Long and Pretrial

11        Services is that as of today no bed is available, but also

12        Judge Bloom's directives were predicated upon the fact that

13        the defendant wouldn't have any subsequent failures or

14        violations in terms of his treatment and the conditions

15        placed upon him.

16                    In speaking with Mr. Long earlier today, he

17        indicated that the individual who was the drug treatment

18        specialist, a Ms. Laura Fahmy, F-A-H-M-Y, unfortunately, is

19        not available today or is not in the office today. He's not

20        sure if she'll be in the office tomorrow. But as of today

21        there are no beds available for Mr. Raihan.

22                    OFFICER SANAN-JULES:       I can answer that. My name

23        is Ignace Sanan-Jules of Pretrial Services.          I'm actually

24        Officer Long's supervisor.

25                    THE COURT:    Oh, great.    I didn't know you were on


                   Fiore Transcription Service, Inc.      203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 8 of 15 PageID #: 2639

                                                                                    7

 1        the line.

 2                     OFFICER SANAN-JULES:     Yeah, I just logged in. I was

 3        trying to get in. I had difficulty.

 4                     So the defendant continues to test positive.            In

 5        fact, he was tested on February 27th and that test was

 6        positive for amphetamines.         So he's still using.

 7                     Our concern is now he's on home detention.         There

 8        is no treatment facility available.           There's been a slow down

 9        because trying to also deal with the COVIN-19 virus.            So

10        we're not sure when placement's going to be available.

11                     When we had our appearance before Judge Bloom we

12        did recommend that the defendant be detained pending

13        placement.     This may be delayed now because of what's going

14        on and he still continues to use.

15                     THE COURT:     I get the --

16                     MS. OLIVERA:     Your Honor --

17                     THE COURT:     Yes, go ahead, Ms. Olivera.

18                     MS. OLIVERA:     So the result that we're discussing

19        is two weeks old.     Mr. Raihan is attending outpatient

20        treatment and my understanding is that the outpatient

21        treatment provider does test him twice a week.

22                     I submitted to the Pretrial Services office test

23        results that were collected from the specimen on February

24        27th as the treatment provider that returned results that

25        were negative for all substances.


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 9 of 15 PageID #: 2640

                                                                                   8

 1                    Pretrial Services has not given any indication

 2        about whether they are aware of any positive results since

 3        then.

 4                    I do -- I can only assume that Mr. Raihan has

 5        continued to attend outpatient treatment at the treatment

 6        provider they set up with him and has continued to be tested

 7        for the past two weeks, but we have not heard anything from

 8        Pretrial about those tests that should have happened since

 9        the 27th.

10                    THE COURT:     All right.   Is the government -- go

11        ahead.

12                    PRETRIAL SERVICES OFFICER SANAN-JULES:         I could

13        definitely follow up and find out the results from the

14        treatment program.       I do not have that available right now.

15                    THE COURT:     Okay.   Is the government seeking any

16        relief at this point?

17                    MR. BUSHWACK:      The government was in agreement

18        with Pretrial Services back in February, February 12

19        specifically, that the defendant should be detained pending

20        any inpatient. I don't think -- you know, his subsequent

21        failures to comply with the terms and conditions just

22        reinforces that position.

23                    And with respect to the statement that the

24        defendant was negative on the 27th at the treatment facility

25        that was explained to me by Mr. Long, which makes perfect


                   Fiore Transcription Service, Inc.      203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 10 of 15 PageID #: 2641

                                                                                    9

  1       sense, that the treatment facility's cut offs are much higher

  2       than that of Pretrial Services.         So it's just that -- it's

  3       not that he was -- and this is based on the information

  4       provided by Pretrial.

  5                   It's not that Mr. Raihan was, in fact, clean on the

  6       27th. It's just that the cut off with respect to testing at

  7       the treatment facility is much higher than that of Pretrial

  8       Services.

  9                   THE COURT:    So you know --

 10                   MR. BUSHWACK:     So the government --

 11                   THE COURT:    Excuse me.      Mr. Bushwack, you're saying

 12       you know how much -- you're saying that had it been a

 13       different test on that date, he would have tested positive?

 14                   MR. BUSHWACK:     Based on the information provided by

 15       Pretrial Services, if the cut offs would have been lower at

 16       the facility, correct.       And Mr. --

 17                   THE COURT:    Wait, wait, wait.      Wait.    Are we

 18       talking about two different dates?

 19                   MR. BUSHWACK:      No, we're talking about the same

 20       date, Your Honor.

 21                   THE COURT:    I see.

 22                   OFFICER SANAN-JULES:        The same thing.     That

 23       information is accurate.

 24                   THE COURT:    Okay.    So listen, Mr. Bushwack, let me

 25       ask you, I think now the third time. Maybe you'll answer it


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 11 of 15 PageID #: 2642

                                                                                    10

  1       this time. Are you seeking any relief today?

  2                   MR. BUSHWACK:      That's a difficult question, Your

  3       Honor, just because --

  4                   THE COURT:    Yes, and it's the one I've had to ask

  5       you now four times.      How man -- let's do it this way.

  6                   Just let me know the number of times I need to ask

  7       it before you'll give me an answer.         Whatever that number is,

  8       please pretend I've asked it that many times.

  9                   MR. BUSHWACK:      Yes.

 10                   THE COURT:    Okay.    What relief are you seeking?

 11                   MR. BUSHWACK:      That the defendant's detained.

 12                   THE COURT:    Okay.    If this were a month ago, I

 13       think that would be a relatively easy call.

 14                   Under the Bail Reform Act I have to consider the

 15       risk to the community.       Our community includes the people

 16       incarcerated at the MDC, those who work there and those who

 17       live and interact with those who work there.           And let's not

 18       kid ourselves.     The more people we crowd into that facility,

 19       the more we're increasing the risk to the community.

 20                   I'm really hesitant to respond to drug usage with

 21       incarceration given that risk. Is there any reason to think

 22       that continuing Mr. Raihan on the conditions that I recognize

 23       that are not working as intended will endanger the community?

 24                   OFFICER SANAN-JULES:        Ignace from Pretrial. I

 25       don't think it's an added danger to the community.              My


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 12 of 15 PageID #: 2643

                                                                                    11

  1       concern is for his health and well being.

  2                   THE COURT:     Yes.

  3                   OFFICER SANAN-JULES:         He doesn't live with his

  4       parents. He lives with a bunch of roommates.           He's using and

  5       I'm just afraid he may overdose one day, because it's not

  6       just marijuana.     He's smoking heavy stuff.

  7                   THE COURT:     I hear you and like I say, this would

  8       be an easy call a month ago.

  9                   Mr. Raihan, you're on the phone.         You can hear me,

 10       right?

 11                   THE DEFENDANT:        Yes, sir.

 12                   MS. OLIVERA:     Your Honor, I'd also like to request

 13       the opportunity to be heard at some point.

 14                   THE COURT:     Please.     Let me hear you.

 15                   MS. OLIVERA:     Your Honor, we're talking about a

 16       drug result from two weeks ago that we are disputing based on

 17       another -- a conflicting result from the treatment provider.

 18       We understand --

 19                   THE COURT:     Again, Ms. Olivera -- but you know

 20       what?    That -- as far as I'm concerned, for today's purpose

 21       that ship has sailed.

 22                   If you have some other argument to make, I'm happy

 23       to hear.

 24                   MS. OLIVERA:     Okay.     But what I'd like --

 25                   THE COURT:     But the record makes sufficiently clear


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 13 of 15 PageID #: 2644

                                                                                    12

  1       to me that your client is continuing to use in violation of

  2       the conditions of his release.

  3                    The really tough question for me is what to do

  4       under the circumstances in which we find ourselves where

  5       incarceration is likely to increase the risk to the

  6       community.

  7                    Do you want to say anything on that?

  8                    MS. OLIVERA:    If we are gauging the risk to the

  9       community or my client, I think it's important to know what

 10       has happened in the two weeks that have passed since the

 11       27th.

 12                    Pretrial is telling us that they don't know the

 13       test results that he's had over the past two weeks and there

 14       is every indication that he's continued to attend treatment.

 15                    So if the case is that he's been clean for the past

 16       two weeks and attending treatment, then I believe that shows

 17       that any danger to the community or Mr. Raihan himself is

 18       greatly reduced.

 19                    I think it's very different to say that someone has

 20       been continuously using than that someone received a positive

 21       result two weeks ago that could have been residual use,

 22       wasn't confirmed.

 23                    There may be some sort of issue with it that we

 24       don't believe -- it doesn't appear has been explored, but I

 25       think that if we're talking about a remand, we should at


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 14 of 15 PageID #: 2645

                                                                                    13

  1       least know what's happened in the two weeks from that

  2       positive test result.

  3                   THE COURT:     All right. Thank you.

  4                   I'm going to continue the defendant on release but

  5       Mr. Raihan, if you continue to use, as I am satisfied you

  6       have been doing, I'll have to revisit this issue.

  7                   I really don't want to put you in the MDC, Not if

  8       you're not doing something to affirmatively endanger people

  9       and even at the risk, quite frankly, that your continued use

 10       of drugs will endanger yourself.

 11                   If you continue to use, you're only hurting your

 12       own chances for remaining at liberty and your own health. And

 13       I want to be informed promptly if there's any further

 14       positive test.

 15                   Do you understand me, Mr. Raihan?

 16                   THE DEFENDANT:     Yes.

 17                   THE COURT:     All right.    Is there anything else for

 18       today?

 19                   MR. BUSHWACK:      Nothing from the government.        Thank

 20       you.

 21                   MS. OLIVERA:     Nothing from the defense.

 22                   THE COURT:     Thank you, all.     Have a good day.

 23                   MR. BUSHWACK:      Thank you.

 24                   MS. OLIVERA:     Thank you, Judge.

 25                   (Proceedings concluded at 2:16 p.m.)


                   Fiore Transcription Service, Inc.       203-929-9992
Case 1:18-cr-00467-LDH Document 129-2 Filed 03/16/20 Page 15 of 15 PageID #: 2646

                                                                                    14

  1       I, CHRISTINE FIORE, court-approved transcriber and certified

  2       electronic reporter and transcriber, certify that the

  3       foregoing is a correct transcript from the official

  4       electronic sound recording of the proceedings in the above-

  5       entitled matter.

  6

  7

  8                                                 March 12, 2020

  9           Christine Fiore, CERT

 10                Transcriber

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
